Robert L. Brown, Justice, dissenting. At one point in his original brief on appeal, Doug Freeman wrote: The Appellee, Doug Freeman, contends that he is likewise not bound in asserting that Tod Hall is the putative father of the minor child. Hence, it cannot be maintained that Doug Freeman abandoned this argument. Neither party would agree that that was the case. Why is the issue important? The chancellor concluded that Doug Freeman was bound by the language in his divorce decree that the parties have one minor child. That undoubtedly is the issue on which he cross-appealed. If Doug Freeman is not barred by res judicata, this is additional reason to hold that he had standing to advance the paternity argument. Of course, I concluded in my dissent to the original decision in this case that Freeman had standing to raise the paternity issue irrespective of the res judicata defense. See Hall v. Freeman, 327 Ark. 148, 936 S.W.2d 761 (1997). (Brown, J., dissenting). But the bottom line is that Freeman (1) did cross-appeal, and (2) did argue that he was not bound by res judicata to this court, albeit briefly. He deserves to have the issue addressed and decided. I would also grant rehearing on the merits. When a putative father, the natural mother, and the guardian for the child all agree that paternity should be determined, the requirements of Ark. Code Ann. § 9-10-104 (Repl. 1993), have been met. For these reasons, I respectfully dissent.